OSEP Policy Support 21-02

U.S. DEPARTMENT OF EDUCATION FACT SHEET

Section 2014 of the American Rescue Plan Act of 2021 and the
Individuals with Disabilities Education Act
Part B and Part C of the Individuals with Disabilities Education Act (IDEA) authorize assistance to States to support the provision of
special education and related services to children with disabilities and the provision and coordination of early intervention services for
infants and toddlers with disabilities and their families, respectively. Section 2014(a) of the American Rescue Plan Act of 2021 (ARP)
provided more than $3 billion in supplemental funding for Fiscal Year 2021 for the three IDEA formula grant programs described
below:
•
•
•

$2,580,000,000 for IDEA Part B Grants to States (Section 611)
$200,000,000 for IDEA Part B Preschool Grants (Section 619)
$250,000,000 for IDEA Part C Grants for Infants and Families

This document provides an overview of the major statutory and regulatory requirements for IDEA Part B and Part C. Supplemental
funding made available by the ARP is subject to the same requirements as Federal fiscal year (FFY) 2021 IDEA funding made
available under Public Law 116-260 (The Consolidated Appropriations Act of 2021).
Part B of the IDEA provides funds to eligible States and entities under the Grants to States program authorized by section 611 of
IDEA for children with disabilities aged three through 21 and the Preschool Grants program authorized by section 619 of IDEA for
children with disabilities aged three through five. The IDEA Part B funds assist States, and through them, eligible local educational
agencies (LEAs), in providing special education and related services to children with disabilities. Part B funds are awarded to each
State educational agency (SEA) that has established its eligibility under section 612 of IDEA for IDEA Part B funds to assist in
providing special education and related services to eligible children with disabilities. 1. States are required to distribute any IDEA
section 611 and section 619 funds that the State does not reserve for State-level activities 2 to LEAs that have established their
eligibility under section 613 of IDEA under a statutory formula and must be used only to pay the excess costs of providing special
education and related services in accordance with part B of IDEA. 3 All IDEA Part B ARP funds must be used consistently with the
current IDEA Part B statutory and regulatory requirements.
See also 34 C.F.R. § 300.100.
States are limited in the amount they may reserve for State-level activities by the formula in 34 C.F.R. § 300.704.
3
34 C.F.R. §§ 300.705(a) and 300.815; see also 34 C.F.R. § 300.202(a)(2).
1
2

Part C of the IDEA provides funds to each State lead agency designated by the Governor to implement statewide systems of
coordinated, comprehensive, multidisciplinary, interagency programs to make early intervention services available to infants and
toddlers with disabilities and their families. All IDEA Part C ARP funds must be used consistently with the current IDEA Part C
statutory and regulatory requirements. IDEA Part C ARP funds may be used for any allowable purpose under Part C of the IDEA,
including the direct provision of early intervention services to infants and toddlers with disabilities and their families, and
implementing a statewide, comprehensive, coordinated, multidisciplinary, interagency system to provide early intervention services.
Under Public Law 116-260, (The Consolidated Appropriations Act of 2021) States may use IDEA Part C FFY 2021 and IDEA Part C
ARP funds allotted under section 643(c) of the IDEA to make subgrants to LEAs, institutions of higher education, other public
agencies, and private non-profit organizations to carry out activities authorized by section 638 of the IDEA. States may also apply for
state incentive grants (SIGs) to fund the Part C extension option under IDEA sections 635(c) and 643(e) and 34 C.F.R. §§ 303.211 and
303.734.
The additional IDEA Part B and Part C funds that section 2014 of the ARP made available for States, in addition to State IDEA Part B
and Part C formula grant awards for Federal fiscal year (FFY) 2021, are subject to all IDEA statutory requirements reflected in 20
U.S.C. 1401 et seq. and applicable regulatory requirements in 34 CFR Parts 300 and 303. These statutory and regulatory provisions
apply to IDEA grant awards, and include requirements and provisions under IDEA, the Education Department General Administrative
Regulations (EDGAR), applicable provisions of the General Education Provisions Act (GEPA), and the Office of Management and
Budget’s (OMB) Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards (Uniform
Guidance). State allocation summary tables for FFY 2021 IDEA Part B and Part C grant awards (including both the regular formula
grant funds and the supplemental IDEA grant funds provided under section 2014 of the ARP) are available on the IDEA ARP page in
the linked locations.
The table below describes major statutory and regulatory requirements of IDEA Part B and C. These requirements apply equally to
funds made available under the ARP and the Consolidated Appropriations Act of 2021. The table below is intended to highlight key
topics with links to statutory and regulatory text, but is not a comprehensive list of all requirements.
Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

Authorizing Statutes

Section 611 and section 619 of the IDEA
(for the IDEA Part B FFY 2021 formula
grant funds), and section 2014 of the ARP
(for the supplemental IDEA section 611
and section 619 funds).

Section 643 of the IDEA (for the IDEA
Part C FFY 2021 IDEA formula grant
funds, and section 2014 of the ARP (for
the supplemental IDEA Part C funds).

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

Amount of IDEA regular FFY 2021
funds (not including ARP)

$12,937,457,000 for IDEA section 611

$477,000,000 for IDEA Part C.

Amount of IDEA funds awarded in
ARP

$2,580,000,000 for IDEA section 611

Period of Funds Availability

Funds are available for obligation by
SEAs and LEAs between July 1, 2021,
and September 30, 2023, and must be
liquidated by January 28, 2024.

Funds are available for obligation by Part
C lead agencies between July 1, 2021, and
September 30, 2023, and must be
liquidated by January 28, 2024.

Reservation of IDEA funds for State
administration and other State-level
activities

IDEA allows States to reserve funds for
State level activities (State administration
and other State-level activities) for both
sections 611 and 619. However, because
the provisions governing the maximum
amount of funds that may be reserved are
slightly different for section 611 and
section 619, the impact of the additional
ARP funds is different.

N/A

$397,620,000 for IDEA section 619.
$250,000,000 for IDEA Part C.

$200,000,000 for IDEA section 619.

For section 611, the amounts that States
may reserve for State administration and
other State-level activities are set in
accordance with section 611(e) of the
IDEA. Under these provisions the
maximum amount that a State may
reserve is subject to rate of inflation and
not the total amount of IDEA funds made
available. As a result, the additional IDEA
funds made available by ARP do not
increase the amount that can be reserved

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

for State administration and other State
level activities.
For section 619, the amounts that States
may reserve for State administration and
other State-level activities are set in
accordance with section 619(d) of the
IDEA. Under these provisions the
maximum amount that a State may
reserve is determined by the lesser of (1)
the increase in the State’s allocation under
the program, or (2) the rate of inflation.
As a result of the additional ARP Act
funding, there was a small increase in the
amount that States may reserve compared
to FFY 2020.
LEA allocations

Under section 611(f) of the IDEA and 34
C.F.R. § 300.705(a), each State that
receives a section 611 grant for any fiscal
year shall distribute any section 611 funds
the State does not reserve for State-level
activities to LEAs (including public
charter schools that operate as LEAs) in
the State that have established their
eligibility under section 613 of the IDEA,
in accordance with the formula in section
611(f)(2).
Likewise, under section 619(g) of the
IDEA and 34 C.F.R. § 300.815, each State
that receives a section 619 grant for any
fiscal year shall distribute all of the

N/A

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

section 619 grant funds that the State does
not reserve for State-level activities to
LEAs in the State (including public
charter schools that operate as LEAs) in
the State that have established their
eligibility under section 613 of the IDEA,
in accordance with the formula in section
619(g)(1)(A) and (B).
Cash Management

For the IDEA section 611 program, cash
management principles apply and IDEA
funds are usually included in the
Treasury-State agreement. 31 C.F.R. Part
205, Subpart A. IDEA subgrants are
subject to the OMB Uniform Guidance
payment requirements in 2 C.F.R
§ 200.305(b).

Cash management principles in 31 C.F.R.
Part 205 Subpart B (rules applicable to
Federal assistance programs not included
in a Treasury-State agreement) apply.

For the IDEA section 619 program, cash
management principles in 31 C.F.R. Part
205 Subpart B (rules applicable to Federal
assistance programs not included in a
Treasury-State agreement) apply.
Uses of Funds

Funds may be used for all allowable
purposes under Part B of IDEA and are
subject to all requirements and provisions
that apply to IDEA funds, including
requirements and provisions under IDEA,
EDGAR, and the OMB Uniform
Guidance.

Funds may be used for all allowable
purposes under Part C of IDEA and are
subject to all requirements and provisions
that apply to IDEA funds, including
requirements under IDEA, EDGAR, and
the OMB Uniform Guidance.

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

Prior Approvals (for selected items of
cost)

Under section 605 of the IDEA, if the
Secretary determines that a program
authorized under IDEA Part B will be
improved by permitting program funds to
be used to acquire appropriate equipment,
or to construct new facilities or alter
existing facilities, the Secretary is
authorized to allow the use of those funds
for those purposes.

Under section 605 of the IDEA, if the
Secretary determines that a program
authorized under IDEA Part C will be
improved by permitting program funds to
be used to acquire appropriate equipment,
or to construct new facilities or alter
existing facilities, the Secretary is
authorized to allow the use of those funds
for those purposes.

Note that SEAs will continue to have the
authority, as the pass-through entity, to
review and approve LEA requests to use
IDEA Part B funds for the purchase of
equipment, including the alteration of
existing facilities. 2 C.F.R. § 200.439(b)
(1)–(3).

States may also wish to review the
October 2019 Frequently Asked
Questions (2019 FAQs) Prior Approval –
OSEP and RSA Formula Grants, which
provides prior approval flexibilities for
certain equipment and participant support
costs.

States may also wish to review the
October 2019 Frequently Asked
Questions (2019 FAQs) Prior Approval –
OSEP and RSA Formula Grants, which
provides prior approval flexibilities for
certain equipment and participant support
costs.
Maintenance of State Financial Support Under section 612(a)(18) of the IDEA, a
(MFS)/Maintenance of Effort (MOE)
State may not reduce the amount of State
(State)
financial support for special education and
related services for children with
disabilities, or otherwise made available
because of the excess costs of educating

Section 637(b)(5)(B) of the IDEA
includes a supplement not supplant
provision, implemented through the Part
C regulations at 34 C.F.R. § 303.225. The
IDEA Part C MOE provision in 34 C.F.R.
§ 303.225(b) requires each State to ensure
that the total amount of State and local

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

those children, below the amount of that
support for the preceding fiscal year.

funds budgeted for expenditures in the
current fiscal year for early intervention
services for children eligible under this
part and their families must be at least
equal to the total amount of State and
local funds actually expended for early
intervention services for these children
and their families in the most recent
preceding fiscal year for which the
information is available. States must meet
this standard to be eligible for the receipt
of Federal IDEA Part C funds.

Under section 612(a)(18)(C) of the IDEA,
the Department is authorized to waive the
MFS requirement for a State, for one
fiscal year at a time, if the Department
determines that doing so would be
equitable due to an exceptional or
uncontrollable circumstance, such as a
natural disaster or a precipitous and
unforeseen decline in the financial
resources of the State.
Part C MOE Allowances

N/A

Allowances to the requirements in 34
C.F.R. § 303.225(b) may be made for:
1. A decrease in the number of infants
and toddlers who are eligible to
receive early intervention services
under this part; and
2. Unusually large amounts of funds
expended for such long-term purposes
as the acquisition of equipment and
the construction of facilities.

Maintenance of Effort (LEA)

Under section 613(a)(2)(A)(iii) of the
IDEA, an LEA may not reduce the level
of expenditures for the education of
children with disabilities made by the
LEA from local funds below the level of
those expenditures for the preceding fiscal
year.

N/A

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

LEA MOE Exceptions

Under section 613(a)(2)(B) of the IDEA
and 34 C.F.R. § 300.204, there are five
instances where an LEA may reduce the
level of expenditures for the education of
children with disabilities made by the
LEA below the level of those
expenditures for the preceding fiscal year
(for the compliance standard), and below
the level of those expenditures for the
most recent fiscal year for which
information is available (for the eligibility
standard). They are:

N/A

(1) The voluntary departure, by retirement
or otherwise, or departure for just
cause, of special education or related
services personnel (e.g., special
education teachers, speech
pathologists, paraprofessionals
assigned to work with children with
disabilities);
(2) A decrease in the enrollment of
children with disabilities;
(3) The termination of the obligation of
the agency, consistent with IDEA Part
B, to provide a program of special
education to a particular child with a
disability that is an exceptionally
costly program, as determined by the
SEA, because the child—

Topic

IDEA Part B, Sections 611 and 619
(a) Has left the jurisdiction of the
agency;
(b) Has reached the age at which the
obligation of the agency to provide
FAPE to the child has terminated;
or
(c) No longer needs the program of
special education;
(4) The termination of costly expenditures
for long-term purchases, such as the
acquisition of equipment or the
construction of school facilities; and
(5) The assumption of cost by the high
cost fund operated by the SEA under
34 C.F.R. § 300.704(c).

Adjustment to Local Effort

Under section 613(a)(2)(C) of the IDEA,
for any fiscal year that an LEA’s IDEA
allocation exceeds the amount the LEA
received for the previous fiscal year,
under certain circumstances, the LEA may
reduce the level of local, or State and
local, expenditures otherwise required to
meet MOE by up to 50 percent of the
amount of the excess, as long as the LEA
uses the freed-up local funds for activities
that could be supported under the ESEA.
Note that an LEA may not take this
reduction if the SEA determines that the

IDEA Part C

Topic

IDEA Part B, Sections 611 and 619
LEA is unable to establish and maintain
programs of free appropriate public
education for eligible children with
disabilities or the SEA has taken action
against the LEA under section 616 of
IDEA. Also, an LEA that is required to
reserve the maximum 15 percent of its
IDEA Part B allocation on
Comprehensive Coordinated Early
Intervention Services (CCEIS) because
the LEA is identified with significant
disproportionality under 34 C.F.R.
§ 300.646 will not be able to take
advantage of the MOE reduction in 34
C.F.R. § 300.205(a).
In addition, under IDEA section 616(f), if
in making its annual determinations, an
SEA determines that an LEA is not
meeting the requirements of Part B,
including meeting targets in the State’s
performance plan, the SEA must prohibit
that LEA from reducing its MOE under
IDEA section 613(a)(2)(C) for any fiscal
year. Therefore, an SEA must prohibit an
LEA from taking advantage of the MOE
reduction under IDEA section
613(a)(2)(C) if the LEA’s determination is
Needs Assistance, Needs Intervention, or
Needs Substantial Intervention.

IDEA Part C

Topic

IDEA Part B, Sections 611 and 619

Part C Option

Equitable Services Reservations

IDEA Part C
Under the reservation for State incentive
grants in section 643((e) of the IDEA, for
any fiscal year for which the amount
appropriated pursuant to the authorization
of appropriations under section 644 of this
title exceeds $460,000,000, the Secretary
shall reserve 15 percent of such
appropriated amount to provide grants to
States that are carrying out the policy
described in section 635(c) of this title in
order to facilitate the implementation of
such policy.

Under section 612(a)(10)(A)(i) of the
IDEA, to the extent consistent with the
number and location of children with
disabilities in the State who are enrolled
by their parents in private elementary
schools and secondary schools in the
school district served by an LEA,
provision is made for the participation of
those children in the program assisted or
carried out under Part B by providing for
such children special education and
related services in accordance with the
equitable services requirements in IDEA.
34 C.F.R. §§ 300.130-300.144. Amounts
to be expended for the provision of those
services (including direct services to
parentally placed private school children)
by the LEA shall be equal to a
proportionate amount of Federal funds

N/A

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

made available under Part B of the IDEA.
In calculating the proportionate share
required under IDEA section
612(a)(10)(A)(i)(I), an LEA must first
aggregate the FFY 2021 funds received
under the section 611 (Grants to States)
regular and ARP awards and apply the
formula outlined in 34 C.F.R. § 300.133
for calculating the proportionate share to
the aggregated amount. Similarly, for
children aged 3-5, the proportionate share
is based on the total FFY 2021 funds
received under the section 619 (Preschool
Grants) regular and ARP awards.
Indirect Cost Rates

Indirect costs are restricted. Under 34
C.F.R § 76.563 of EDGAR, 34 C.F.R.
§§ 76.564 through 76.569 apply to
agencies of State and local governments
that are grantees under programs with a
statutory requirement prohibiting the use
of Federal funds to supplant non-Federal
funds, and to their subgrantees under these
programs.
Indirect cost rates are approved by the
Secretary pursuant to 34 C.F.R. § 76.561.
Restricted indirect cost rates apply to the
IDEA Part B regular formula grant funds
and supplemental funds provided by the
ARP. States should calculate their
restricted indirect costs on the IDEA Part

Indirect costs are restricted. Under 34
C.F.R § 76.563 of EDGAR, 34 C.F.R.
§ 76.564 through 76.569 apply to agencies
of State and local governments that are
grantees under programs with a statutory
requirement prohibiting the use of Federal
funds to supplant non-Federal funds, and
to their subgrantees under these programs.
Under 34 C.F.R. § 303.225(c), State may
not charge indirect costs to IDEA Part C
FFY 2021 formula funds as well as ARP
supplemental IDEA Part C funds unless
they are charged on a restricted basis.
States should calculate their restricted
indirect costs on the IDEA Part C ARP
funds in the same way as they calculate

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

B ARP funds in the same way as they
calculate indirect costs on their IDEA Part
B regular formula grant award.

indirect costs on their IDEA Part C
regular formula grant award.

CEIS

Section 613(f) of the IDEA and the
regulations in 34 C.F.R. § 300.226 permit
an LEA to use not more than 15 percent of
the amount the LEA receives under Part B
for any fiscal year (i.e., the aggregate of
the LEA’s section 611 and section 619
amounts for both the regular formula
IDEA awards and the supplemental IDEA
awards made available by the ARP), less
any amount reduced by the LEA pursuant
to 34 C.F.R. § 300.205, to develop and
provide CEIS for students in kindergarten
through grade 12 (with a particular
emphasis on students in kindergarten
through grade three) who are currently not
identified as needing special education or
related services but who need additional
academic and behavioral support to
succeed in a general education
environment.

Comprehensive CEIS (CCEIS)

Under section 618(d)(2)(B) of the IDEA
and the regulations in 34 C.F.R.
§ 300.646(d), the State or the Secretary of
the Interior shall require any LEA
identified under 34 C.F.R. § 300.646(a)
and (b) to reserve the maximum amount
of funds under section 613(f) of the IDEA

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

(i.e., 15 percent of the amount the LEA
receives under Part B for any fiscal year)
to provide CCEIS to address factors
contributing to the significant
disproportionality. The 15 percent is
calculated based on the aggregate of the
LEA’s section 611 and section 619
amounts for both the regular formula
IDEA awards and the supplemental IDEA
awards made available by the ARP.
Reporting

All prime recipients of IDEA Part B funds
must report subaward information as
required by the Federal Funding
Accountability and Transparency Act of
2006 (FFATA), as amended in 2008.
First-tier subaward information must be
reported by the end of the following
month from when the award was made or
obligated. FFATA guidance is found at
https://www.fsrs.gov/. The supplemental
IDEA awards made available by the ARP
will be assigned separate Catalog of
Federal Domestic Assistance (CFDA)
numbers, allowing the funds to be tracked
separately from the regular IDEA awards.

All prime recipients of IDEA Part C funds
must report subaward information as
required by the Federal Funding
Accountability and Transparency Act of
2006 (FFATA), as amended in 2008.
First-tier subaward information must be
reported by the end of the following
month from when the award was made or
obligated. FFATA guidance is found at
https://www.fsrs.gov/. The supplemental
IDEA awards made available by the ARP
will be assigned separate Catalog of
Federal Domestic Assistance (CFDA)
numbers, allowing the funds to be tracked
separately from the regular IDEA awards.

Audit

Under 2 C.F.R. § 200.501(a), a nonFederal entity that expends $750,000 or
more during the non-Federal entity’s
fiscal year in Federal awards must have a
single or program-specific audit

Under 2 C.F.R. § 200.501(a), a nonFederal entity that expends $750,000 or
more during the non-Federal entity’s
fiscal year in Federal awards must have a
single or program-specific audit

Topic

IDEA Part B, Sections 611 and 619

IDEA Part C

conducted for that year in accordance with conducted for that year in accordance with
the Uniform Guidance provisions.
the Uniform Guidance provisions.
Under 2 C.F.R. § 200.501(b), a nonFederal entity that expends $750,000 or
more during the non-Federal entity’s
fiscal year in Federal awards must have a
single audit conducted in accordance with
the scope of the audit requirements in
§ 200.514 except when it elects to have a
program-specific audit conducted in
accordance with 2 C.F.R. § 200.501(c).

Under 2 C.F.R. § 200.501(b), a nonFederal entity that expends $750,000 or
more during the non-Federal entity’s
fiscal year in Federal awards must have a
single audit conducted in accordance with
the scope of the audit requirements in
§ 200.514 except when it elects to have a
program-specific audit conducted in
accordance with 2 C.F.R. § 200.501(c).

